            Case 19-80579         Doc 53 Filed 01/07/20 Entered 01/07/20 08:17:01                    Desc
                                  Confirmation Hearing Notice Page 1 of 1
Form nthrgcnf

                                    UNITED STATES BANKRUPTCY COURT
                                           Central District of Illinois
                                             216 Federal Building
                                             100 N.E. Monroe St.
                                            Peoria, IL 61602−1003


In Re:    Kyle W Sauter and Laura J. Sauter                 Case No.: 19−80579
          Debtor
                                                            Chapter: 13

PLEASE TAKE NOTICE that a Confirmation Hearing will be held at

      Federal Building, Room 121, 100 NE Monroe Street, Peoria, IL 61602

      on 2/18/20 at 01:30 PM

to consider and act upon the following:

Confirmation of Amended Plan filed 12/18/2019 & Any Objections Thereto

NOTE: If you have not received a copy of the Amended Plan, you should contact the debtor's attorney and request a
copy.

Attorney for Debtor

Michael James Meyers
Ostling & Associates, LTD
201 W. Olive St.
Bloomington, IL 61701

309−827−3030

The amended plan referred to above may be viewed in the Bankruptcy Clerk's office during regular business hours or
on PACER (Public Access to Court Electronic Records).
Dated: 1/7/20


                                                     /S/ Adrienne D. Atkins
                                                    Clerk, U.S. Bankruptcy Court



         Go to www.ilcb.uscourts.gov for information regarding this court's mandatory electronic filing policy.
